Title: To Alexander Hamilton from Angelica Church, [2 October 1787]
From: Church, Angelica
To: Hamilton, Alexander


[London, October 2, 1787]
You had every right my dear brother to believe that I was very inattentive not to have answered your letter; but I could not relinquish the hopes that you would be tempted to ask the reason of my Silence, which would be a certain means of obtaining the second letter when perhaps had I answered the first, I should have lost all the fine things contained in the Latter. Indeed my dear, Sir if my path was strewed with as many roses, as you have filled your letter with compliments, I should not now lament my absence from America: but even Hope is weary of doing any thing for so assiduous a votary as myself. I have so often prayed at her shrine that I am now no longer heard. Church’s head is full of Politicks, he is so desirous of making once in the British house of Commons, and where I should be happy to see him if he possessed your Eloquence. All the graces you have been pleased to adorn me with, fade before the generous and benevolent action of My Sister in taking the orphan Antle under her protection.
I do not write by this packet to either of my sisters, nor to my father. It is too Meloncholy an employment to day, as church is not here to be my consolation: he is gone to New Market. You will please to say to them for me every thing you think that the most tender and affectionate attachment can dictate. Adieu, my dear brother! be persuaded that these sentiments are not weakened when assiged to you and that I am very sincerely your friend.
AC
Town Place Oct: 2, 1787
Is Kitty Livingston Married?
 